 



SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Subordination Agreement”), is entered into
as of October    , 2015, by and among W-Net Fund I L.P., and those other parties
named on the signature pages hereto (collectively the “Subordinated Creditors”);
Saleen Automotive, Inc., a Nevada corporation (“Debtor”) and SM Funding Group,
Inc., a Delaware corporation as senior lender (the “Senior Creditor”).

 

RECITALS

 

A. Debtor and Senior Creditor will or have entered into a binding Letter of
Intent dated as of the date hereof pursuant to which Senior Creditor has loaned
or caused to be loaned funds to Debtor; it is further contemplated that the
Debtor will issue senior convertible promissory notes and preferred shares (or
similar securities) to Senior Creditor (collectively, the “Senior Loans”).

 

B. It is contemplated that Senior Loans of up to $2,000,000 in principal amount
(“Maximum Principal Amount”) will be made to the Debtor.

 

C. Debtor is indebted to Subordinated Creditors in the principal amount shown on
Schedule I (the “Subordinated Debt”).

 

D. Senior Creditor requires that Subordinated Creditors and Debtor execute this
Agreement as a condition to lending funds to the Debtor constituting Senior
Loans.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Senior Creditor to loan funds to the Debtor
which shall constitute Senior Loans, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows.

 

Section 1. Interpretation.

 

(a) Definitions. Unless otherwise expressly provided in this Subordination
Agreement, each term set forth in Schedule II, when used in this Subordination
Agreement, shall have the respective meaning given to that term in Schedule II
or in the provision of this Subordination Agreement referenced in Schedule II.

 

(b) Headings. Headings in this Subordination Agreement are for convenience of
reference only and are not part of the substance hereof.

 

(c) Plural Terms. All terms defined in this Subordination Agreement in the
singular form shall have comparable meanings when used in the plural form and
vice versa.

 

(d) Other Interpretive Provisions. References in this Subordination Agreement to
any document, instrument or agreement (i) shall include all exhibits, schedules
and other attachments thereto, (ii) shall include documents, instruments or
agreements issued or executed in replacement thereof, and (iii) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at any given
time. The words “include” and “including” and words of similar import when used
in this Subordination Agreement shall not be construed to be limiting or
exclusive.

 

Subordination Agreement Saleen SM Funding

 

 

 

 

Section 2. Subordination.

 

(a) Priorities. Senior Creditor and Subordinated Creditors hereby agree that the
Subordinated Debt and Subordinated Debt Payments are and shall be subordinate to
the Senior Debt and all required payments therein, to the extent and in the
manner set forth herein, notwithstanding any applicable law to the contrary and
notwithstanding anything to the contrary contained in any loan agreement, any
Subordinated Debt Instrument or any other agreement to the contrary. All of the
Senior Debt shall be deemed to have been made or incurred in reliance upon this
Subordination Agreement.

 

(b) Restricted Actions. Except as otherwise expressly provided in Section 3,
until all Senior Debt is indefeasibly paid in full in cash or converted into
securities of the Debtor, (i) Debtor will not make, permit or cause and
Subordinated Creditors will not accept, permit or cause any Subordinated Debt
Payment; (ii) Subordinated Creditors will not demand payment on, accelerate the
maturity of, or bring any action for the payment of the Subordinated Debt;
institute or join with others in instituting any Debtor Relief Proceeding
against Debtor; interfere with Senior Creditor’s Lien on the Collateral or take
any other action to collect the Subordinated Debt or enforce its rights in
connection therewith (provided that Subordinated Creditors may file a proof of
claim in connection with a Debtor Relief Proceeding); and (iii) none of Debtor
nor Subordinated Creditors will take any other action prejudicial to or
inconsistent with the priorities and other rights granted to Senior Creditor
hereunder.

 

(c) Turnover. Except for payments permitted to be made to Subordinated Creditors
pursuant to Section 3 hereof, if any cash, cash equivalents, securities or other
property should be received by Subordinated Creditors (or by any other Person
for the benefit of Subordinated Creditors) as Subordinated Debt Payments,
Subordinated Creditors shall immediately deliver (or cause to be delivered) the
same to Senior Creditor in the form in which received, together with any
endorsement, assignment or other writings necessary for Senior Creditor to
realize the value thereof and to apply to the Senior Debt. Until such cash, cash
equivalents, securities and other property received by Subordinated Creditors
are so delivered to Senior Creditor (except for payments permitted to be made to
Subordinated Creditors pursuant to Section 3 hereof), the same shall be held by
Subordinated Creditors in trust for the benefit of Senior Creditor and shall not
be co-mingled with any other property of Subordinated Creditors.

 

(d) Obligations of Debtor Unconditional. Subject to Sections 3 and 5 (v),
nothing contained in this Subordination Agreement is intended to or shall
impair, as between Debtor and Subordinated Creditors, the obligation of Debtor
to pay the Subordinated Debt as and when due and payable in accordance with its
terms, or is intended or shall affect the relative rights of Subordinated
Creditors and creditors of Debtor other than Senior Creditor.

 

Subordination Agreement Saleen SM Funding

 

 

 

 

(e) Filing Proof of Claim, Forgiveness of Debt. In connection with any Debtor
Relief Proceeding, Senior Creditor shall have the right to (i) file on behalf of
Subordinated Creditors all claims or proofs of debt in respect of the
Subordinated Debt in the form required (provided, however, that if a
Subordinated Creditor files a claim or proof of claim prior to ten (10) business
days before the expiration of the time, as provided by applicable statute, to
file such claims or proofs of claim, then such Subordinated Creditor shall have
the right to file such claims and proofs of claim); (ii) demand, sue for,
collect or receive the payments and distributions in respect of any Subordinated
Debt (provided, however, that if a Subordinated Creditors takes any such action
no later than ten (10) business days after Senior Creditor make a written
request, instructing Subordinated Creditors to take such action, then such
Subordinated Creditor shall have the right to take any such actions); and (iii)
file and prove all claims therefor and to take all such other action in the name
of Subordinated Creditors or otherwise as Senior Creditor may determine to be
necessary or appropriate for the enforcement of the provisions of this Section 2
(provided, however, that if a Subordinated Creditor takes any such action no
later than ten (10) business days after Senior Creditor make a written request,
instructing Subordinated Creditors to take such action, then such Subordinated
Creditor shall have the right to take any such actions); (iv) vote on behalf of
each Subordinated Creditor in respect of the Subordinated Debt (provided,
however, that if a Subordinated Creditor shall vote in respect of its interested
in the Subordinated Debt as determined and directed by Senior Creditor prior to
ten (10) business days before the expiration of the time to exercise its right
to so vote, as provided by applicable statute or by the applicable bankruptcy
court, receiver or trustee, then such Subordinated Creditors shall have the
right to so vote). In no event shall Subordinated Creditors waive, forgive, or
cancel any claim relating to the Subordinated Debt which Subordinated Creditors
may now or hereafter have against Debtor.

 

(f) Legend. Each original Subordinated Debt Instrument, and any other instrument
evidencing the Subordinated Debt or any portion thereof, will be forthwith
inscribed with a legend conspicuously indicating that payment thereon is
subordinated to the claims of Senior Creditor pursuant to the terms of this
Subordination Agreement, and upon the request of the Senior Creditor, each
Subordinated Creditor will deliver copies of the Subordinated Debt Instruments
in its possession to Senior Creditor. Any instrument evidencing any of the
Subordinated Debtor any portion thereof which is hereafter executed will, on the
date thereof, be inscribed with the aforesaid legend, and copies thereof will be
delivered to Senior Creditor on the date of its execution or within five (5)
business days thereafter.

 

Section 3. Permitted Actions. Notwithstanding anything to the contrary set forth
in any Subordinated Debt Instrument or otherwise Debtor may pay, and
Subordinated Creditors may receive, the Entire Subordinated Debt Instrument
Balance, upon the sale of all or substantially all of the assets or stock of
Debtor, provided, however, that, no such amounts may be paid to Subordinated
Creditors unless Senior Creditor has been paid in full all of the Senior Debt
prior to the payment to Subordinated Creditors of the Entire Subordinated Debt
Instrument Balance, or each of the following has occurred:

 

(a) Senior Creditor has waived in writing its requirement that the Senior Debt
be paid in full as a result of the occurrence of any such event;

 

Subordination Agreement Saleen SM Funding

 

 

 

 

(b) a recapitalization of Debtor has occurred in the amount of not less than the
Entire Subordinated Debt Instrument Balance and upon terms satisfactory to
Senior Creditor;

 

(c) no Debtor Relief Proceeding or Senior Debt Payment Default shall have
commenced and be continuing as of the date of payment of the Entire Subordinated
Debt Instrument Balance;

 

(d) no other default shall have been declared by Senior Creditor with respect to
the Senior Debt in a written notice to Debtor (which shall not have been waived
in writing) as of the date of payment of the Entire Subordinated Debt Instrument
Balance; and

 

(e) ten (10) business days prior to such payment of the Entire Subordinated Debt
Instrument Balance, Debtor shall have delivered to Senior Creditor financial
statements for Debtor as of the last day of the immediately preceding calendar
month, in form and substance satisfactory to Senior Creditor, together with a
certification of the Chief Financial Officer of Debtor (which certification
shall be true and correct as of the date thereof), confirming each of the
matters set forth in clauses (a), (b), (c) and (d) above.

 

Section 4. Representations and Warranties. Each Subordinated Creditorrepresents
and warrants to Senior Creditor that (i) the execution, delivery and performance
by such Subordinated Creditor of this Subordination Agreement are within the
power of such Subordinated Creditor and have been duly authorized by all
necessary actions on the part of such Subordinated Creditors (ii) this
Subordination Agreement has been duly executed and delivered by such
Subordinated Creditor and constitutes a legal, valid and binding obligation of
such Subordinated Creditor, enforceable against such Subordinated Creditor in
accordance with its terms; (iii) the execution, delivery and performance of this
Subordination Agreement do not violate any Requirement of Law; (iv) no consent,
approval, order or authorization of, or registration, declaration or filing
with, any governmental authority or other Person (including the shareholders of
any Person) is required in connection with the execution, delivery and
performance of this Subordination Agreement by such Subordinated Creditor,
except such consents, approvals, orders, authorizations, registrations,
declarations and filings that are so required and which have been obtained and
are in full force and effect; (v) the Subordinated Debt is owned by such
Subordinated Creditor, free and clear of any Liens, other than inchoate
statutory Liens arising under law and not in respect of overdue monetary
obligations; (vi) the copies of the Subordinated Debt Instruments issued to such
Subordinated Creditor attached hereto as Exhibit A are true and complete copies
thereof, and such Subordinated Debt Instruments have not been further amended or
supplemented; and (vii) no other Debt for borrowed money is payable by Debtor to
Subordinated Creditors, with the exception of the Debt evidenced by each
Subordinated Debt Instrument issued by Debtor in favor of such Subordinated
Creditor.

 

Subordination Agreement Saleen SM Funding

 

 

 

 

Section 5. Covenants of Subordinated Creditors. Notwithstanding anything to the
contrary herein, in any Subordinated Debt Instrument or in any other agreement,
until the Senior Debt is indefeasibly paid in full in cash or converted into
securities of the Debtor, each Subordinated Creditors hereby agrees (i) to
perform all acts that may be reasonably necessary to maintain, preserve and
protect its rights in the Subordinated Debt and the value of such rights; (ii)
to procure, execute and deliver to Senior Creditor all endorsements, assignments
and other writings necessary for Senior Creditor to realize the value of any
property to which Senior Creditor is entitled hereunder; (iii) not to surrender
or lose possession of (other than to Senior Creditor), sell, encumber, assign,
grant or permit any Lien in (other than inchoate statutory Liens arising under
law and not in respect of overdue monetary obligations) or otherwise transfer to
any Person (other than Senior Creditor) any rights of Subordinated Creditors in
the Subordinated Debt or any evidence thereof; (iv) to provide written notice to
Senior Creditor of any Subordinated Debt Default; (v) to not amend or consent to
the amendment of the payment provisions of its Subordinated Debt Instruments;
and (vi) that Subordinated Creditors shall not claim any Lien upon any property
or assets of Debtor as security for the Subordinated Debt.

 

Section 6. Authorized Actions. Subordinated Creditors authorize Senior Creditor
in its discretion, without notice to Subordinated Creditors, irrespective of any
change (including any change in the financial condition of Debtor, Subordinated
Creditors, any guarantor or any other Person) or of any other event or
circumstance, and without affecting or impairing in any way the obligations of
Subordinated Creditors or the rights of Senior Creditor hereunder, from time to
time to (a) compromise, extend, accelerate or otherwise change the time for
payment or performance of, or otherwise change the terms of, the Senior Debt or
any part thereof, including increase or decrease of the rate of interest
thereon; (b) take and hold Collateral or other security for the payment or
performance of the Senior Debt and exchange, enforce, waive or release any such
Collateral or other security; (c) apply such Collateral or other security and
direct the order or manner of sale thereof; (d) purchase such Collateral or
other security at public or private sale; (e) otherwise exercise any right or
remedy it may have against Debtor, any guarantor, any other Person or any
Collateral or other security, including the right to foreclose upon any
Collateral by judicial or nonjudicial sale; (f) settle, compromise with, release
or substitute any one or more makers, endorsers or guarantors of the Senior
Debt; or (g) assign any or all of the Senior Debt, this Subordination Agreement,
or any related documents, instruments or agreements in whole or in part.

 

Section 7. Waiver. No right of Senior Creditor to enforce the subordination and
other terms and conditions provided herein shall at any time in any way be
prejudiced or impaired by any act or failure to act by Senior Creditor or by any
non-compliance by Debtor with the terms and provisions and covenants herein
regardless of any knowledge thereof Senior Creditor may have or otherwise be
charged. Senior Creditor shall not be prejudiced in its right to enforce the
subordination and other terms and conditions of the Subordinated Debt, by any
act or failure to act by Debtor or anyone in custody of its assets or property.
Without limiting the generality of the foregoing sentence of this Section 7,
Subordinated Creditors waive (a) any right to require Senior Creditor to (i)
proceed against Debtor, any guarantor or any other Person, (ii) proceed against
or exhaust any Collateral or other security, or (iii) pursue any other remedy in
Senior Creditor’s power whatsoever; (b) any defense resulting from the absence,
impairment or loss of any right of reimbursement, subrogation, contribution or
other right or remedy of Subordinated Creditors against Debtor, any guarantor,
any other Person or any Collateral or other security, whether resulting from an
election by the Senior Creditor to foreclose upon Collateral by nonjudicial
sale, or otherwise; (c) any setoff or counterclaim of Debtor or any defense
which results from any disability or other defense of Debtor or the cessation or
stay of enforcement from any cause whatsoever of the liability of Debtor; (d)
any right of subrogation, reimbursement or contribution, and right to enforce
any remedy which Senior Creditor now has or may hereafter have against Debtor or
any other Person, and any benefit of, and any right to participate in, any
Collateral or other security now or hereafter received by Senior Creditor; (e)
all presentments, demands for performance, notices of nonperformance, protests,
notice of dishonor, and notices of acceptance of this Subordination Agreement;
(f) any right to be informed by Senior Creditor of the financial condition of
Debtor, any guarantor or any other Person or any change therein or any other
circumstances bearing upon the risk of nonpayment or nonperformance of the
Senior Debt. Subordinated Creditors have the ability and assume the
responsibility for keeping informed of the financial condition of Debtor and any
guarantors and of other circumstances affecting such nonpayment and
nonperformance risks.

 

Subordination Agreement Saleen SM Funding

 

 

 

 

Section 8. Attorney-in-Fact. Subordinated Creditors hereby irrevocably appoint
the Senior Creditor as their attorney-in-fact and agree that, after the
commencement of any Debtor Relief Proceeding, Senior Creditor may perform (but
Senior Creditor shall not be obligated to and shall incur no liability to
Subordinated Creditors or Debtor or any other Person for failure so to do) any
act which Subordinated Creditors is obligated by this Subordination Agreement to
perform but have not performed in accordance with this Subordination Agreement,
and to exercise such other rights and powers as Subordinated Creditors might
exercise with respect to the Subordinated Debt, including the right to (a)
collect by legal proceedings or otherwise and endorse, receive and receipt for
all dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Subordinated Debt; (b) collect all
payments and distributions made in any Debtor Relief Proceeding on account of
the Subordinated Debt and apply the same to the Senior Debt; (c) vote claims
relating to the Subordinated Debt in any Debtor Relief Proceeding; and (d) take
any other action in any Debtor Relief Proceeding in connection with the
Subordinated Debt.

 

Section 9. Default. If any representation or warranty in this Subordination
Agreement or in any instrument evidencing or securing the Senior Debt proves to
have been materially false when made, or, in the event of a material breach by
Debtor or Subordinated Creditors in the performance of any of the terms of this
Subordination Agreement or any instrument or agreement evidencing or securing
the Senior Debt, all of the Senior Debt shall, at the option of Senior Creditor,
become immediately due and payable without presentment, demand, protest, or
notice of any kind, notwithstanding any time or credit otherwise allowed. At any
time Subordinated Creditors fails to comply with any provision of this
Subordination Agreement that is applicable to Subordinated Creditors, Senior
Creditor may demand specific performance of this Subordination Agreement,
whether or not Debtor has complied with this Subordination Agreement, and may
exercise any other remedy available at law or equity.

 

Section 10. Miscellaneous.

 

(a) Notices. Except as otherwise set forth herein, all notices, requests and
demands required or permitted to be made hereunder shall be in writing and sent
by certified or registered mail, return receipt requested, or by express courier
or delivery service (provided the same shall provide dated evidence of
delivery), or by facsimile, if followed by an original sent by certified mail,
registered mail, express courier or delivery service, shall be deemed given or
made five (5) business days after mailing if sent by mail, one (1) business day
after consignment to an express courier or delivery service, and upon sending
thereof if sent by facsimile as provided above, and shall be directed as
provided on the signature pages below.

 

Subordination Agreement Saleen SM Funding

 

 

 

 



  With a copy (not constituting a notice) to:   Louis A. Wharton   Stubbs
Alderton & Markiles LLP   15260 Ventura Blvd., 20th Floor   Sherman Oaks,
California 91403   Tel: 818-444-4509   Fax: 818-444-6309       Zev Bomrind   Fox
Rothschild LLP   100 Park Avenue, 15th Floor   New York, New York 10017   Tel:
212-878-7951   Fax: 212-692-0940       Aaron A. Grunfeld   Law Offices of Aaron
A. Grunfeld & Assoc.   11111 Santa Monica Blvd., Suite 1840   Los Angeles,
California 90025       Tel: 310-788-7577

 

or, as to any of the foregoing, at such other address as shall be designated by
such party in a written notice to the other party hereto.

 

(b) Nonwaiver. No failure or delay on Senior Creditor’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

 

(c) Amendments and Waivers. Except as otherwise expressly provided herein, this
Subordination Agreement may not be amended or modified, nor may any of its terms
be waived, except by written instruments signed by the party or parties against
which enforcement thereof is sought. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

 

(d) Assignments. This Subordination Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that Debtor may not assign its rights or delegate its duties
hereunder without the prior written consent of Senior Creditor and substantially
a majority interest of Subordinated Creditors. Senior Creditor may assign,
through the sale of participation interests or otherwise, all or any part of its
interest under this Subordination Agreement or any related documents upon notice
to Subordinated Creditors and an agreement stating that such assignee or
participant shall abide by the terms of this Subordination Agreement. Senior
Creditor may disclose this Subordination Agreement and the related documents to
any potential assignee or participant.

 

Subordination Agreement Saleen SM Funding

 

 

 

 

(e) Entire Agreement. This Subordination Agreement constitutes and expresses the
entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, whether express or implied, oral or
written.

 

(f) Counterparts. This Subordination Agreement may be executed in any number of
identical counterparts, any set of which signed by all parties hereto shall be
deemed to constitute a complete, executed original for all purposes.

 

(g) Governing Law: Choice of Forum.

 

(i) California Law. This Subordination Agreement shall be interpreted and the
rights and liabilities of the parties hereto determined in accordance with the
internal laws and not the law of conflicts of the State of California.

 

(ii) Forum. Any legal action or proceeding with respect to this subordination
agreement or any other loan document may be brought in the courts within the
State of California or in any court of the United States within the State of
California, and by execution and delivery of this Subordination Agreement,
Debtor, Subordinated Creditors and Senior Creditor’s consent, for itself and in
respect of its property, to the non-exclusive jurisdiction of those courts. Each
of Debtor, Subordinated Creditors and Senior Creditor irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
subordination agreement or any document related hereto.

 

Debtor and Subordinated Creditors hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to such person at its
address set forth on the signature lines below and service so made shall be
deemed to be completed five (5) days after the same shall have been so deposited
in the U.S. mails. Nothing contained herein shall affect the right of Senior
Creditor to serve legal process by any other manner permitted by law.

 

(h) Further Assurances. From and after the date hereof, the parties shall, on
request, cooperate with one another by furnishing any additional information,
executing and delivering any additional documents and instruments, and doing any
and all such other things as may be reasonably required by the parties or their
counsel to consummate or otherwise implement the transactions contemplated by
this Subordination Agreement.

 

[Signature Pages Follow]

 

Subordination Agreement Saleen SM Funding

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be executed as of the day and year first above written.

 

SALEEN AUTOMOTIVE, INC.:       By:__________________________________  
[Signature]       Name:_____________________________  
Title:______________________________       Mailing Address:  
_________________________________   _________________________________  
_________________________________   Telephone No.:_____________________  
Facsimile No:______________________   Email Address:_____________________  

 

Subordination Agreement Saleen SM Funding

 

 

 

 

SUBORDINATED CREDITORS:

 

EUROPA INTERNATIONAL, INC.       By:__________________________________  
[Signature]       Name:_____________________________  
Title:______________________________       Mailing Address:  
_________________________________   _________________________________  
_________________________________   Telephone No.:_____________________  
Facsimile No:______________________   Email Address:_____________________      
KARTIC ENTERPRISES, INC.       By:__________________________________  
[Signature]       Name:_____________________________  
Title:______________________________       Mailing Address:  
_________________________________   _________________________________  
_________________________________   Telephone No.:_____________________  
Facsimile No:______________________   Email Address:_____________________  

 

Subordination Agreement Saleen SM Funding

 

 

 

 

W-NET FUND I, L.P.       By:__________________________________   [Signature]    
  Name:_____________________________   Title:______________________________    
  Mailing Address:   _________________________________  
_________________________________   _________________________________  
Telephone No.:_____________________   Facsimile No:______________________  
Email Address:_____________________       GARDNER SYNDICATION MANAGEMENT INC.  
    By:__________________________________   [Signature]      
Name:_____________________________   Title:______________________________      
Mailing Address:   _________________________________  
_________________________________   _________________________________  
Telephone No.:_____________________   Facsimile No:______________________  
Email Address:_____________________  

 

Subordination Agreement Saleen SM Funding

 

 

 

 

SENIOR CREDITOR:

 

SM FUNDING GROUP, INC.       By:__________________________________   [Signature]
      Name:_____________________________   Title:______________________________
      Mailing Address:   _________________________________  
_________________________________   _________________________________  
Telephone No.:_____________________   Facsimile No:______________________  
Email Address:_____________________  

 

Subordination Agreement Saleen SM Funding

 

 

 

 

SCHEDULE I

 

Existing Note Holders

 

       Principal   Accrd. Int.   Total     Maturity                 Date  
Balance   Balance   Balance  SECURED                     Europa International 
 6/25/2017   1,162,310    83,395    1,245,705  Kartic Enterprises, Inc. 
 6/25/2017   50,000    3,013    53,013  W-Net Fund I L.P.   6/25/2017 
 750,000    39,489    789,489  Gardner Syndication Mngmnt. Inc   6/25/2017 
 39,410    1,951    41,361  W-Net Fund I L.P.   1/20/2019   255,600    3,320  
 258,920  Europa International   1/20/2019   244,292    3,092    247,384    
      2,501,612    134,260    2,635,872 

 

Other Notes to Convert upon Closing of Offering

 

UNSECURED                 W Net Fund I L.P.   3/27/2017   700,000    57,482  
 757,482  Europa International   3/28/2017   1,000,000    87,835    1,087,835 
W-Net Fund I L.P. (KBM drip)   OPEN    77,000    101    77,101         
 1,777,000    145,418    1,922,419 

 

Subordination Agreement Saleen SM Funding

 

 

 

 

SCHEDULE II

Definitions

 

“Collateral” shall mean any assets of any Debtor or any other Person which is
subject to a Lien in favor of Senior Creditor.

 

“Debt” shall mean, with respect to any Person, all loans, advances and
indebtedness for borrowed money, howsoever arising, owed by such Person of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, including
all principal, interest, fees, taxes, charges, expenses (including attorneys’
fees) and other amounts payable in connection therewith, and all obligations and
liabilities under guaranties.

 

“Debtor” shall have the meaning given to that term in the introductory paragraph
hereof.

 

“Debtor Relief Proceeding” shall mean any suit, action, case or other proceeding
commenced by, against or for Debtor or its property seeking the dissolution,
liquidation, reorganization or other relief of Debtor or its Debt under any
state, federal or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a receiver, trustee,
liquidator, custodian or other similar official for Debtor or its property or
any general assignment by Debtor for the benefit of its creditors.

 

“Entire Subordinated Debt Instrument Balance” shall mean the entire principal
amount then payable to Subordinated Creditors, plus interest accrued thereon in
accordance with the applicable Subordinated Debt Instrument.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and, including, without
limitation, a security interest, pledge or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes.

 

“Person” shall mean any natural person, corporation, partnership, firm,
association, governmental authority or any other entity whether acting in an
individual, fiduciary, or other capacity.

 

“Requirements of Law” shall mean, with respect to any Person, the articles or
certificate of incorporation, bylaws, partnership agreement, trust agreement,
operating agreement or other organizational or governing documents of such
Person, and any material law, treaty, rule or regulation, or a final and binding
determination, order, judgment or decree of any arbitrator, court or other
governmental authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Senior Creditor” shall have the meaning given to such term in the introductory
paragraph hereof.

 

Subordination Agreement Saleen SM Funding

 

 

 

 

“Senior Debt” shall mean (i) all Debt now or hereafter existing or owed by
Debtor to Senior Creditor pursuant to senior secured promissory notes with a
principal amount up to the Maximum Principal Amount, or any instruments or other
documents executed by Debtor with or in favor of Senior Creditor in connection
therewith, as such agreements may be amended, supplemented, modified, extended,
restated or replaced, and whether for principal, premium, interest (including
all interest accruing after the initiation of any Debtor Relief Proceeding,
whether or not allowed), fees, expenses, indemnities or otherwise; and (ii) all
Debt owed by Debtor to Senior Creditor in connection with any refinancing,
refunding, restructuring or replacement of all or any part of the Senior Debt
described in clause (i) (including all such Debt arising after the commencement
of any Debtor Relief Proceeding).

 

“Senior Debt Payment Default” shall mean a default in the payment when due of
principal or interest of the Senior Loans.

 

“Senior Loan” shall have the meaning given to such terms in the Recitals hereto.

 

“Subordinated Creditors” shall have the meaning given to that term in the
introductory paragraph hereof.

 

“Subordinated Debt” shall mean (i) all Debt now or at any time owed by Debtor to
the Subordinated Creditors, or any of them as set forth on Schedule I, or
pursuant to any debt instrument (including all such Debt arising after the
commencement of any Debtor Relief Proceeding); and (ii) all Debt owed by Debtor
in connection with any permitted refinancing, refunding, restructuring or
replacement of all or any part of the Debt described in clause (i) (including
all such Debt arising after the commencement of any Debtor Relief Proceeding).

 

“Subordinated Debt Instrument” shall mean any promissory note or similar
instrument evidencing the Subordinated Debt.

 

“Subordinated Debt Interest Payment” shall mean any Subordinated Debt Payment in
respect of the interest payable in respect of the outstanding principal amount
of any indebtedness owed to the Subordinated Creditors, or any of them.

 

“Subordinated Debt Payment” shall mean any direct or indirect payment,
prepayment, reduction or discharge of any of the Subordinated Debt, whether such
payment, prepayment, reduction or discharge is effected by Debtor, any guarantor
of Subordinated Debt, any trustee or receiver for the estate or property of any
of the foregoing or any other Person through direct payment, redemption,
purchase, refinancing, setoff, cancellation, issuance of securities, any action
on the Subordinated Debt Instrument, transfer of assets or distribution to
creditors in any Debtor Relief Proceeding or otherwise.

 

Subordination Agreement Saleen SM Funding

 

 

 

 

EXHIBIT A

Subordinated Debt Instruments



 



 

Subordination Agreement Saleen SM Funding

 

 

 

 